Case 1:18-cr-00269-CG-B Document 26 Filed 03/13/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
UNITED STATES OF AMERICA )
V. CRIM. CASE NO.: 18-00269-CG
KYLE ROSS ROOP '

POSITION OF DEFENDANT WITH
RESPECT TO PRESENTENCING REPORT

The Defendant, Kyle Ross Roop, has no objections to the Presentence Investigation
Report.

Raymond L. Bell, Jr.
Attorney for the Defendant
By:
/s/ Raymond L. Bell, Jr.
Raymond L. Bell, Jr. (BELLR2024)

11 North Water Street

Suite 24290

Mobile, Alabama 36602

251.300.6293

251.432.0007

Rbell@@maynardcooper.com

I have reviewed the Presentence Investigation Report and have reviewed it with my
attorney and I understand it and have no objections to the contents Y)

yf Lp

Kyle “E
“<—\ a

Date
Case 1:18-cr-00269-CG-B Document 26 Filed 03/13/19 Page 2 of 2

  
 

CERTIFICATE PSs VICE

 
 

I hereby certify that | have on this the {WJ day of March 2018, served a complete and
accurate copy of the foregoing on all parties of record in this matter by electronically filing the
same with the Clerk of the Court vie the electronic filing system which will provide notice to the
subscribers to the same system in this cause of by pacing a copy of the same in the United States
Mail, first class postage prepaid, to the other parties as follows:

(1) Via E-File System

Mr. Michael D. Anderson
Assistant United States Attorney
63 South Royal Street

Room 600

Mobile, Alabama 36602

(2) Via United States Mail
None

/s/ Raymond L. Bell, Jr.
Raymond L. Bell, Jr.
